 



EXHIBIT 10(nn)
Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
FIRST AMENDMENT TO MARKETING, DISTRIBUTION AND SUPPLY
AGREEMENT
This FIRST AMENDMENT TO MARKETING, DISTRIBUTION AND SUPPLY AGREEMENT (the “First
Amendment”) made as of the 10th day of January, 2007 (the “Effective Date”)
among DUSA PHARMACEUTICALS, INC., a New Jersey corporation having a principal
office and place of business at 25 Upton Drive, Wilmington, Massachusetts, USA
01887 (hereinafter called “DUSA”), and DAEWOONG PHARMACEUTICAL CO., LTD, a
Korean corporation having a principal office and place of business at 163-3
Samsung-dong Gangnam-gu, Seoul, Korea, (hereinafter called “DAEWOONG”) and DNC
DAEWOONG DERMA & PLASTIC SURGERY NETWORK COMPANY, a wholly-owned Korean
subsidiary of DAEWOONG PHARMACEUTICAL CO., LTD having a principal office and
place of business at 163-3 Samsung-dong Gangnam-gu, Seoul, Korea (hereinafter
called “DNC” and collectively with DAEWOONG hereinafter called “D&D”).
     WHEREAS, DUSA and D&D entered into a Marketing, Distribution and Supply
Agreement dated as of January 4, 2007 (the “Agreement”); and
     WHEREAS, the Parties wish to enter into this First Amendment to clarify and
amend the Agreement.
     NOW, THEREFORE, the Parties agree as follows:
1. Milestone Payments. Section 2.4 of the Agreement shall be amended as follows:
     Section 2.4(a), second sentence, which currently reads:
     [C.I.] of the signing of this Agreement by the Parties, D&D shall make a
[C.I.] to DUSA...”
shall be amended to read:
“[C.I.] of the signing of this Agreement by the Parties, D&D shall make a [C.I.]
to DUSA...”
     And by adding a new subsection 2.4(d) as follows:
     (d) All milestone payment amounts are [C.I.] and [C.I.] are the [C.I.]).
The Parties agree to [C.I.] throughout the Term, together with the Parties’
[C.I.] under all applicable tax laws.
2. [C.I.]. Section 2.2(f) of the Agreement shall be amended in its entirety as
follows:
     D&D shall purchase all Product needed in pre-marketing efforts from DUSA at
the Purchase Price Per Unit, except that DUSA shall [C.I.] pursuant to
Section 7.3(g), [C.I.], labeled [C.I.] of the Product during the [C.I.] and
[C.I.] of the Product during [C.I.].
3. Effect of Amendment. Except as expressly set forth herein, this First
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Parties to the
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Agreement, all of which shall continue in full force and effect. This First
Amendment shall apply and be effective only with respect to the provisions of
the Agreement specifically referred

 



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
to herein. After the date hereof, any reference to the Agreement shall mean the
Agreement, as modified hereby.
4. Governing Law and Venue. This First Amendment shall be construed in
accordance with and governed by the internal laws of [C.I.] without regard to
conflict of laws principles. Any litigation arising from disputes regarding the
subject matter of this First Amendment shall be brought in the courts of
the[C.I.]. The Parties will consent to venue and jurisdiction in such courts.
5. Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-2-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     IN WITNESS WHEREOF, this First Amendment has been executed by the Parties
on the date stated below.

            DUSA PHARMACEUTICALS, INC.
      By:   /s/ Robert F. Doman         Robert F. Doman        President and
Chief Operating Officer      Date: 1-10-07      

            DAEWOONG PHARMACEUTICAL CO., LTD.
      By:   /s/ Jong Wook Lee         Jong Wook Lee        President     Date:
1/17 2007      

            DNC DAEWOONG DERMA & PLASTIC SURGERY NETWORK COMPANY
      By:   /s/ Hee-Soo Sin         Hee-Soo Sin        President      Date:
1/16. 2007      

(Signature Page to First Amendment to Marketing, Distribution and Supply
Agreement
Among DUSA Pharmaceuticals, Inc., DAEWOONG Pharmaceutical Co., LTD., and DNC
DAEWOONG Derma & Plastic Surgery Network Company)

-3-